Citation Nr: 1747206	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-00 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a neck disability.

3. Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.D., Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to April 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. The case was subsequently transferred to Chicago, Illinois, which has jurisdiction. 

In February 2017, the Board granted the Veteran entitlement to service connection for tinnitus and remanded these matters for additional development, to include scheduling the Veteran for VA examinations and obtaining the Veteran's military personnel records. 

In November 2016, a hearing was held before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. The preponderance of the evidence is against a finding that the Veteran has a back disability that is etiologically related to a disease, injury, or event which occurred in service.

2. The preponderance of the evidence is against a finding that the Veteran has a neck disability that is etiologically related to a disease, injury, or event which occurred in service.
3. The preponderance of the evidence is against a finding that the Veteran has an acquired psychiatric disorder, to include anxiety that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2. The criteria for service connection for a neck disability are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).
 
3. The criteria for service connection for an acquired psychiatric disorder, to include anxiety are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A.  §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

This case was most recently remanded in February 2017. The Board finds that all remand instructions pertaining to the issues decided below have been adequately completed. See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). 

Regarding the duty to assist, all relevant evidence necessary for an equitable resolution of the issues on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records; military personnel records (specifically sought by the prior Board remand); VA treatment records; VA examinations, and evidence submitted by the Veteran, including his lay statements. 

The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claim. Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable. 38 C.F.R. § 3.159(c).

II. Rules and Regulations 

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if the disability was manifested to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

III. Analysis 

The Veteran seeks entitlement to service connection for a back disability, a neck disability, and acquired psychiatric disorders. In pertinent part, it is contended that the Veteran's back disability, neck disability, and current psychiatric disorders had their origin during the Veteran's period of active military service, to include as the result of a football injury. See Board hearing transcript at 11-12.  Specifically, the Veteran testified that he sustained his injuries in 1978 while stationed at Fort Lee, Virginia. Id at 5.  

Back and Neck Disability 

Pertaining to the first element of service connection, a current disability, the Veteran was diagnosed with both degenerative arthritis of the spine and spinal stenosis. See March 2017 VA examination.

In regards to the second element of service connection, an in-service injury, the Veteran asserts that while playing intermural football in service, the Veteran was severely injured. See Board hearing transcript at 4. The Veteran testified to being hit so hard that his ear almost ripped apart. Id.  The Veteran's military personal records reveal that in 1978, the Veteran was stationed in Fort Lee, Virginia for advanced individual training.  

With regard to the final element of service connection, a nexus, the Board finds that there is no competent medical evidence linking the Veteran's current disabilities and the injury incurred during service. 

In a February 2011 medical evaluation of the Veteran for Social Security Benefits, the Veteran reported to experiencing neck and back pain since 2002 after he was involved in a motor vehicle accident.  

The Veteran was also afforded a VA examination in March 2017. During the exam, the Veteran reported to first having trouble with his back and neck in service while playing football. He stated that, at the time of injury, he was not specifically treated for his neck or back. He also expressed that he injured his back and neck in a vehicle accident in 2002. 

The examiner opined that it is less likely than not that the Veteran's back and neck disabilities were incurred in, caused by, or otherwise related to the Veteran's military service. In support of her opinion, the examiner stated that, "although the Veteran may have sustained injuries to his neck and back while playing football in service, records note that he had no complaints relating to his back or neck while in service or after that time." 

The examiner also noted that the Veteran worked at jobs that required heavy manual labor subsequent to military service and was involved in a motor vehicle accident in 2002 in which the Veteran received a settlement.  The examiner concluded that it is more likely than not that the Veteran's current neck and back symptoms are related to the Veteran's motor vehicle accident in 2002, his age, and to the wear and tear from heavy manual labor. 

For the following reasons, application of the law to the above facts warrant a denial of the Veteran's claims for entitlement to service connection for a back disability as well as a neck disability. The VA examiner's opinion was based on a thorough and careful review of the claims file and was consistent with the evidence therein. As the examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinion is entitled to substantial probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The Board acknowledges the Veteran's assertions. However, the Board finds that those assertions are outweighed by the competent medical evidence to the extent that they seek to demonstrate entitlement to the benefit sought. The Veteran's inconsistent statements and history, when weighed against the other objective evidence of record, are afforded less probative value. The Veteran, as lay person, is also not competent to provide an opinion requiring medical knowledge, such as one addressing medical causation or etiology. In that regard, an opinion which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There is also no indication that the Veteran's degenerative arthritis, a chronic disease, manifested within a year of service. As such, service connection on a presumptive basis is not warranted. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claims. See 38 U.S.C.A. § 5107(b). Accordingly, the Veteran's claims of entitlement to service connection for a back disability and entitlement to service connection for a neck disability are denied.

Acquired Psychiatric Disorder

Pertaining to the first element of service connection, the Veteran was diagnosed with anxiety disorder and antisocial personality disorder. The Board notes that a personality disorder is not a disease or injury within the meaning of applicable legislation for disability compensation purposes. See 38 C.F.R. §§ 3.303(c), 4.9.

In regards to the second element of service connection, an in-service incurrence or aggravation of a disease or injury, the Veteran asserts that his psychological issues are due to his football injury in service. See Board hearing transcript at 11-12. 

The Veteran's service treatment records are absent of any complaints of, diagnosis of, or treatment for a psychiatric disability. 

The Veteran's VA treatment records reveal that in September 1998, the Veteran was seen briefly at an unscheduled visit for sexual dysfunction and anxiety. In July 2007, the Veteran was noted to have a history of anxiety and depression after a motor vehicle accident with injuries to the Veteran's back. The Veteran reported to being anxious and worried about minor things at night. 

In May 2010, the Veteran reported having anxiety related to pain levels. He also reported feeling anxiety over racing thoughts regarding the ringing in his ears. In December 2014, the Veteran reported feeling "very anxious" daily without his pain medication. The Veteran also denied anxiety when his pain is controlled. 

In March 2017, the Veteran was afforded a VA examination in relation to his psychological disorders. The Veteran endorsed hearing noises in his head and ringing in his ears. The Veteran denied a difficulty in getting along with others in service besides his drill sergeant. It was noted that the Veteran did not engage in mental health treatment while in service. 

The examiner opined that it is less likely than not that the Veteran's current psychiatric diagnoses were incurred in, caused by, or are otherwise related to the Veteran's military service. The examiner further opined that the Veteran's current psychiatric diagnoses were not caused by or aggravated by the Veteran's football injury in 1978. 

The examiner expressed that the Veteran's current unspecified anxiety disorder is at least as likely as not caused by the Veteran's current multiple psychosocial stressors, unrelated to the Veteran's military service. The examiner supported her opinion by noting that the Veteran has had a long history of illegal activity and drug use which have significantly impacted the Veteran's life and has caused him significant financial, employment, and relationship problems over the years.  

The Board has a duty to assess the credibility and weight to be given to the evidence of record. See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997). There is no indication that the Veteran's current acquired psychiatric disorder is causally related to his period of active military service. 

In this regard, the Board has carefully considered whether the March 2017 VA examination is sufficient upon which to determine this appeal.  The Board notes that this examination makes references to diagnoses under the DSM-5 and that the DSM-IV applies to this appeal based on the date of the substantive appeal (VA Form 9).  The Board finds no prejudicial error as the denial is based on evaluation of the evidence regarding a connection between current diagnoses and service (nexus) and not the presence of a disability.  In this regard, the Veteran's main contention is that he has an anxiety disability due to service and this examination did diagnose the Veteran with anxiety.  

Further, the Board notes that the record contains a few references to ringing in the ears when the Veteran is discussing his anxiety.  The Board has evaluated whether this raises the claim on secondary service-connection under 38 C.F.R. § 3.310.  Before the Board in testimony and in this VA compensation examination, the Veteran has not specifically asserted that a currently disability has developed (caused) or been aggravated by his now service-connected tinnitus and the Board finds that the evidence does not otherwise raise this contentions.  For this reason, the Board finds that this is no due process violation in adjudicating this appeal only a direct basis.

After review of the evidence, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's current acquired psychiatric disability is attributable to service. As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise to opine as to the etiology of any such disabilities, the lay assertions in this regard have no probative value. Accordingly, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder to include anxiety and a personality disorder is denied. 

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for a neck disability is denied. 

Entitlement to service connection for an acquired psychiatric disorder is denied. 




____________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


